OFFICER TSR


PERFORMANCE SHARE UNIT AWARD
UNDER THE
AMENDED AND RESTATED 2009 PRAXAIR, INC.
LONG TERM INCENTIVE PLAN
Effective as of (insert date) (the “Grant Date”), «Legal_First_Name» «Last_Name»
(the “Participant”) is hereby granted the following Performance Share Unit Award
under the Amended and Restated 2009 Praxair, Inc. Long Term Incentive Plan, as
assumed by Linde plc (the “Plan”), subject to the terms and conditions of the
Plan, which are incorporated herein by reference, and those set forth below. The
Plan shall control in the event of any conflict between the terms and conditions
of the Plan and those set forth in this Award.
This Award has been conveyed and will be managed online, and the Participant’s
online acceptance and acknowledgement of this Award constitutes his or her
acceptance of all of the terms and conditions of the Plan and this Award. A copy
of the Plan has been made available to the Participant, and the Participant
hereby acknowledges that he or she has read and understands the Plan and this
Award.
Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan, as the same may be amended from time to time. For purposes of this
Award, Linde plc (the “Company”) and its Subsidiaries are collectively referred
to herein as “Linde.”
1.
Award of Performance Share Units, Performance Measure and Performance Period.

a.
Award. The Participant is hereby granted an Award of (insert #) notional
“Performance Share Units” (the “Award”). A Performance Share Unit is a
bookkeeping entry which is intended to be equal in value to a single Share. For
purposes of this Award, (insert #) Performance Share Units are considered the
Participant’s “Target Amount.” Except as otherwise provided herein, the payment
due in settlement of the Participant’s vested Award shall be made in the form of
Shares, with the number of Shares payable determined by reference to the
Company’s Total Shareholder Return (“TSR”) relative to the TSR of the Peer Index
(“Relative TSR”) over the three-year period commencing on January 1, 20xx and
ending on December 31, 20xx (the “Performance Period”) as set forth below.

b.
Applicable Definitions. For purposes of this Award:

(i)
“Total Shareholder Return” or “TSR” shall mean the percentage equal to the
appreciation in the underlying company’s stock price from the beginning to the
end of the Performance Period plus the value of dividends paid on such stock
during the Period (which shall be deemed to have been reinvested in the
underlying company’s stock effective as of the “ex-dividend” date based on the
then closing price of such company). The stock prices at the beginning and end
of the Performance Period will be determined using the trailing average stock
price over the 20 trading days prior to the beginning and end of the Performance
Period, as applicable.

(ii)
“Relative TSR” shall mean the Company’s TSR for the Performance Period relative
to that of the TSR for the Performance Period of each member company on the Peer
Index, expressed as a percentile rank.

(iii)
“Peer Index” shall mean a weighted combination of the S&P 500 Index excluding
Financial sector companies(weighted 67%) and the Eurofirst 300 (weighted 33%).
For purposes of the Relative TSR determination, the companies that comprise the
S&P 500 Index and the Eurofirst 300, respectively, on the first day of the
Performance Period (each a “Peer Company” and collectively , the “Peer
Companies”) will remain constant throughout the performance period. As a result,
at the end of the Performance Period, the actual number of Peer Companies used
to calculate Relative TSR is expected to be fewer than at the beginning of the
Performance Period. In determining Relative TSR, the Committee may, in its
discretion, make adjustments to the list of Peer Companies and assumptions with
respect to any such Peer Company’s TSR to reflect events that occur during the
Performance Period, including, but not limited to, acquisitions, divestitures,
spin-offs, bankruptcy, insolvency and other extraordinary events.

2.
Vesting of Award; Treatment upon Termination of Service; Change in Control.

a.
Vesting Generally. Except as otherwise provided in this Section 2, this Award
shall vest on (insert date), provided that: (i) the Participant has remained
continuously employed by Linde at all times from the Grant Date through (insert
date) (a Participant who is employed by a Subsidiary shall be deemed to have
terminated employment by action of Linde other than for cause for purposes of
this Award at such time as the employing entity ceases to be a Subsidiary); and
(ii) the Company’s Relative TSR meets the minimum threshold Performance Goal for
payout set forth in Section 3.a. Payment with respect to such vested Award shall
be determined and made in accordance with Section 3.a.

b.
Death or Disability. Notwithstanding any provision of this Section 2 to the
contrary, if after the Grant Date, but prior to (insert date):

(i)
the Participant’s employment with Linde terminates by reason of the
Participant’s death; or

(ii)
the Participant becomes Totally and Permanently Disabled while employed by
Linde;

this Award shall become immediately vested and payment with respect to such
vested Award shall be determined and made in accordance with Section 3.b. For
purposes of this Award, a Participant shall be “Totally and Permanently
Disabled” if the Participant is determined by Linde to be unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
c.
Termination by Action of Linde Other than for Cause, or Termination After
Attaining Certain Age and Service Requirements. Notwithstanding any provision of
this Section 2 to the contrary, in the event the Participant’s employment with
Linde terminates on or after (insert date), but prior to (insert date), by
reason of the Participant’s:

(i)
termination of employment by action of Linde other than for cause and not due to
the Participant’s Total and Permanent Disability; or

(ii)
termination of employment with Linde, other than for cause and not due to the
Participant’s death or Total and Permanent Disability, after: (a) attaining age
65; or (b) attaining age 55 and completing at least ten (10) years of employment
with Linde,

this Award shall vest on (insert date), provided that the Company’s Relative TSR
meets the minimum threshold Performance Goal for payout set forth in Section
3.a. Payment with respect to such vested Award shall be determined and made in
accordance with Section 3.a. For purposes of this Award, the Participant’s
termination by action of Linde for cause, shall include, but not be limited to,
the Participant’s termination by action of Linde for violation of Linde’s Code
of Business Integrity (or any superseding integrity policy) or poor performance.
d.
Change in Control. Notwithstanding any provision of this Section 2 to the
contrary, in the event of a Change in Control occurring prior to (insert date),
payment with respect to this Award shall be determined and made in accordance
with Section 3.c. and this Award shall be subject to time-based vesting through
(insert date), provided, however, that in the event the Participant’s employment
with Linde or any successor thereto is terminated (a) by action of Linde other
than for Cause or (b) by the Participant with Good Reason, in each case, within
two (2) years following the Change in Control, this Award, to the extent not
previously vested, shall become immediately vested.

(i)
For purposes of this Section 2.d., “Cause” shall have the meaning set forth in
the Participant’s employment agreement or severance compensation agreement, in
either case, as in effect immediately before the Change in Control, provided,
however, that in the absence of any such agreement or in the event that such
agreement does not contain a definition of “Cause,” Cause shall include, but not
be limited to, violation of Linde’s Code of Business Integrity (or any
superseding integrity policy) or poor performance.

(ii)
For purposes of this Section 2.d., “Good Reason shall have the meaning set forth
in the Participant’s employment agreement or severance compensation agreement,
in either case, as in effect immediately before the Change in Control, provided,
however, that in the absence of such any such agreement or in the event that
such agreement does not contain a definition of “Good Reason,” Good Reason shall
mean, without the Participant’s express written consent, (a) a reduction in the
annual rate of base salary as in effect immediately prior to the date of the
Change in Control or as the same may be increased from time to time thereafter,
unless such reduction is part of a policy, program or arrangement that is
applicable on a nondiscriminatory basis to the Participant and other similarly
situated executives employed by Linde or its successors or (b) the assignment of
any duties or responsibilities or diminution of duties or responsibilities which
in the Participant’s reasonable judgment are inconsistent with the Participant’s
status or position with Linde in effect immediately prior to the Change in
Control, provided, however, that Good Reason shall not exist unless the
Participant provides Linde with a notice of termination not later than 60 days
after the occurrence of the event giving rise to Good Reason and Linde fails to
remedy such condition to the Participant’s reasonable satisfaction within 30
days of such notice.

e.
Forfeiture of Award.

(i)
In the event the Participant’s employment with Linde terminates for any reason
other than those specifically set forth in Sections 2.b. or 2.c. prior to
(insert date) and before the occurrence of a Change in Control, this Award shall
be immediately forfeited.

(ii)
Absent the occurrence of a Change in Control occurring prior to (insert date),
and to the extent not previously forfeited pursuant to Section 2.e.(i), this
Award shall be immediately forfeited as of the end of the Performance Period if
the Company’s Relative TSR does not meet the minimum threshold Performance Goal
for payout set forth in Section 3.a.

(iii)
In the event this Award is forfeited for any reason, no payment shall be made in
settlement of the Award.

3.
Payment of Vested Award.

a.
Performance Goal and Determination of Amount of Payment. Except as otherwise
provided in this Section 3, the number of Shares payable in settlement of the
Participant’s vested Award shall be determined by reference to the Linde plc’s
Relative TSR in accordance with the table below, and may range from 0% to 200%
of the Participant’s Target Amount. Each Performance Share Unit is equivalent to
one Share. Payouts will be interpolated if the Relative TSR attained falls
between the Relative TSR Rank percentiles specified in the table, and will be
rounded down to the nearest whole number of Shares. The payment of Shares
pursuant to this Section 3.a. will be made as soon as practicable after the date
the Award becomes vested, but in no event later than December 31, 20xx.



Relative TSR Rank By Percentile
Payout as Percentage of Target Amount
Less than XX%
0%
XX% (Threshold)
25%
XX% (Target)
100%
XX% or More (Maximum)
200%



b.
Determination of Amount of Payment Following Death or Total and Permanent
Disability. In the event the Participant becomes vested in this Award by reason
of his or her death or Total and Permanent Disability in accordance with Section
2.b., this Award shall be settled by payment of a number of Shares equal to the
product of (i) the Participant’s Target Amount, times (ii) a fraction having a
numerator equal to the number of days elapsed from the Grant Date through the
date the Participant’s death or Total and Permanent Disability (as applicable),
and a denominator equal to (insert # of days in vesting period), as soon as
practicable following the date the Award becomes vested, but in no event later
than March 15th of the year following the year in which the Award becomes
vested.

c.
Determination of Amount of Payment Following a Change in Control. In the event
of a Change in Control occurring prior to (insert date), the amount payable in
settlement of this Award shall be the Participant’s Target Amount, or if
greater, the percentage of the Participant’s Target Amount determined based on
the achievement of the applicable performance goals as of the effective date of
the Change in Control, as determined by the Committee in its sole discretion,
and this Award shall vest in accordance with Section 2.d. Payment will be made
as soon as practicable following the earlier of (i) the date the Participant’s
employment is terminated by action of Linde other than for Cause or by
Participant with Good Reason or (ii) (insert date). Notwithstanding any
provision of this Award to the contrary, any amounts paid in settlement of this
Award pursuant to this Section 3.c. shall be paid in Shares or such other form
having a value equivalent to the Award amount payable, as may be authorized by
the Committee in its sole discretion. All references to the Committee in this
Section 3.c. shall mean the Committee as constituted immediately before the
Change in Control.

4.
Other Terms and Conditions. It is understood and agreed that the Award evidenced
hereby is subject to the following terms and conditions:

a.
Rights of Participant. Except as provided in Section 4.d., the Participant shall
have no right to transfer, pledge, hypothecate or otherwise encumber the Award.
Prior to the payment of Shares in satisfaction of this Award, the Participant
shall have none of the rights of a stockholder of the Company with respect to
the Award, including, but not limited to, voting rights and the right to receive
or accrue dividends or dividend equivalents. Notwithstanding any provision of
the Plan or this Award to the contrary, Shares delivered in satisfaction of this
Award shall be subject to applicable Linde policies as from time to time in
effect, including but not limited to, Linde’s insider trading and Executive
Stock Ownership Policies.

b.
No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Linde nor
shall this Award interfere with the right of Linde to terminate the
Participant’s employment.

c.
No Right to Future Awards. The selection of recipients of Awards under the Plan
is determined annually on the basis of several factors, including job
responsibilities and anticipated future job performance. The Participant’s
selection to receive this Award shall in no way entitle him/her to receive, or
otherwise obligate Linde to provide the Participant, any future Performance
Share Unit Award or other award under the Plan or otherwise.

d.
Transferability. This Award is not transferable other than:

(i)
in the event of the Participant’s death, in which case this Award shall be
transferred to the Participant’s executor, administrator, or legal
representative, or

(ii)
pursuant to a domestic relations order.

Any transfer of this Award, in whole or in part, is subject to acceptance by the
Company in its sole discretion and shall be affected according to such
procedures as the Company’s Chief Human Resources Officer may establish. The
provisions of this Award, relating to the Participant, shall apply to this Award
notwithstanding any transfer to a third party.
e.
Cancellation of Award. Notwithstanding any other provision of this Award, the
Committee may, in its sole discretion, cancel, rescind, suspend, withhold, or
otherwise limit or restrict this Award, and/or recover any gains realized by the
Participant in connection with this Award, in the event any actions by the
Participant are determined by the Committee to (i) constitute a conflict of
interest with Linde, (ii) be prejudicial to Linde’s interests, or (iii) violate
any non-compete agreement or obligation of the Participant to Linde, any
confidentiality agreement or obligation of the Participant to Linde, Linde’s
applicable policies, or the Participant’s terms and conditions of employment.

f.
Clawback. This Award shall be subject to the clawback or recapture policy, if
any, that Linde may adopt from time to time to the extent provided in such
policy and, in accordance with such policy, may be subject to the requirement
that this Award be repaid to Linde after it has been distributed or paid to the
Participant.

5.
Tax Withholding. Upon the date of payment of the Award, Linde will deduct from
the number of Shares (or other form of payment, if applicable) otherwise due the
Participant, Shares (or other form of payment, if applicable) having a Fair
Market Value (or fair market value in the event of payment other than in Shares)
sufficient to discharge all applicable federal, state, city, local or foreign
taxes of any kind required to be withheld with respect to such payment, provided
that, if Shares are so withheld, they shall be withheld only up to the minimum
required tax withholding rates or such other rate that will not trigger a
negative accounting impact on Linde. In the alternative, Linde shall have the
right to require the Participant to pay cash to satisfy any applicable
withholding taxes as a condition to the payment of the Award.

6.
References. References herein to rights and obligations of the Participant shall
apply, where appropriate, to the Participant’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award.

7.
Governing Law. This Award shall be governed by and construed in accordance with
the laws of Connecticut, without giving effect to principles of conflict of
laws.

8.
No Third Party Beneficiaries. Except as expressly provided in the Plan or
herein, neither the Plan nor this Award will confer on any person other than
Linde and the Participant any rights or remedies under the Plan or hereunder.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.
Linde plc
 
By
 
 
David Strauss
Chief Human Resources Officer
 
 





1